 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     JAY CURTIS TUDOR
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:18-cr-00223 DAD
                                                 )
12                     Plaintiff,                )   STIPULATION TO CONTINUE
                                                 )   SENTENCING, ORDER THEREON
13   vs.                                         )
                                                 )   Date: October 21, 2019
14   JAY CURTIS TUDOR,                           )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Dale A. Drozd
15                    Defendant.                 )
                                                 )
16                                               )

17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the sentencing hearing scheduled for September 16, 2019 may be may be continued
20   to October 21, 2019, at 10:00 a.m., or the soonest time thereafter convenient to the court.
21          The continuance is requested to allow time to obtain Bakersfield Police Department
22   reports regarding Mr. Tudor’s prior conviction for “Disorderly Conduct: Solicit Lewd Act,”
23   listed in the PSR at paragraph 50. Defense counsel has viewed the relevant reports possessed by
24   the United States Probation Office, but believes additional reports should exist. Copies of all
25   reports pertaining to the incident have been requested from the Bakersfield PD, but have not yet
26   been received.
27          Defense counsel believes the summary of the incident contained in the PSR is incomplete
28   and possibly misleading. Counsel also believes the requested information is relevant to the
 1   court’s determination of the proper term of supervised releases to be imposed, and counsel is

 2   concerned that the current description of the offense could negatively affect Mr. Tudor’s

 3   classification by Bureau of Prisons.

 4          The parties agree that the delay resulting from this request shall be excluded in the

 5   interests of justice, and for effective defense investigation and preparation, pursuant to 18

 6   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 7
 8                                                                 McGREGOR W. SCOTT
                                                                   United States Attorney
 9
10   DATED: September 9, 2019                               By     /s/ Brian W. Enos
                                                                   BRIAN W. ENOS
11                                                                 Assistant United States Attorney
                                                                   Attorneys for Plaintiff
12
13                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
14
15   DATED: September 9, 2019                               By     /s/ Eric V. Kersten
                                                                   ERIC V. KERSTEN
16                                                                 Assistant Federal Defender
                                                                   Attorneys for Defendant
17                                                                 JAY CURTIS TUDOR

18
19
20                                                ORDER

21          IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

22   October 21, 2019 at 10:00 a.m.

23   IT IS SO ORDERED.

24      Dated:     September 9, 2019
25                                                      UNITED STATES DISTRICT JUDGE

26
27
28
                                                      -2-
